Case 1:20-cv-00708-CCC Document 15-2 Filed 05/26/20 Page 1 of 10
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 1 of 29 of 10
                                                                     PageID# 1


                                                                               FILED

                                    United States District Court
                                    Eastern District of Virginia                   „   a tn. n-i
                                        Alexandria Division             261^           A 10-
VIRGINIA VOTER'S ALLIANCE, Inc., and                                  CLERK us DISTRICT COURT
                                                                         ALEXANDRIA, VIRGINIA
DAVID NORCROSS
                                                    Plaintiffs,
   V.



ANNAJ. LEIDER, in her official capacity as General
Registrar for the City of Alexandria
                                                                  Civ. No. 16-.
                                                  Defendant.


                                                                  COMPLAINT




                                            Complaint

        Plaintiffs, by their attorneys, brings this action for violations of Section 8 of the National

Voter Registration Act of 1993 ("NVRA"), 52 U.S.C. § 20507.

        1.     Plaintiffs seek declaratory and injunctive relief to compel Defendant's compliance
with Section 8 ofthe NVRA. Specifically, Defendant has violated Section 8 by failing to conduct
reasonable voter listmaintenance for elections for federal office and byfailing to produce
records and data related tothose efforts, as required by Section 8. Plaintiffs seek injunctive relief
commanding Defendant to permit inspections of election records pursuant to 52 U.S.C. §
20507(i). Plaintiffs also seek a declaratory judgment and injunctive relief requiring Defendant to
conduct and execute reasonable voter list maintenance programs to ensure that only eligible
voters are registered to vote in the City of Alexandria.
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 2 of 39 of 10
                                                                     PageID# 2




                                JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, asthe
action arises under the laws ofthe United States. This Court also has jurisdiction under 52 U.S.C.

§ 20510(b), as theaction seeks injunctive and declaratory relief under theNVRA.

        3.       Venue in this Court is proper under 28 U.S.C. § 1391(b), because a substantial

part of the eventsor omissions giving rise to the claimoccurred in this district.

                                            PARTIES

        4.       Plaintiff Virginia Voter's Alliance ("VVA") is a non-stock Virginia corporation
with a mission that includes improving election laws and their attendant processes and
procedures inorder to promote election integrity inthe Commonwealth ofVirginia. VVA has
dedicated significant time and resourcesto ensure that voter rolls in the Commonwealth of

Virginia, and in the City of Alexandria, are free from ineligible registrants, non-citizens,

individuals who are no longer residents and individuals who are registered inmore than one
location. PlaintiffVVA brings this action in its individual and corporate capacities and also on
behalf of its members and supporters who are registered to vote inthe Commonwealth of

Virginia.

        5.      Plaintiff David Norcross isa registered voter inthe City ofAlexandria and a

member ofVVA. Mr. Norcross shares VVA's interest in the accuracy and currency ofofficial
lists ofeligible voters in the Commonwealth ofVirginia, as the accuracy and currency ofthese
lists directly affects his right to vote.

        6.      The Defendant, Anna J. Leider, is the General Registrar for the City of
Alexandria, aposition created by Article II, Section 8ofthe Constitution ofVirginia.
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 3 of 49 of 10
                                                                     PageID# 3




       7.      Virginia law requires Registrar Leider to "[m]aintain accurate and current

registration records and comply with the requirements ... for the transfer, inactivation, and

cancellation of voter registrations." Va. Code Ann. § 24.2-114(12). Other Virginia statutes

obligate the Defendant to maintain accurate voter rolls including, but not limited to, Va. Code

Ann. § 24.2-428 (B) through (E) (registrar makes mailings to registrants and shall "correct

registration records"), Va. Code Ann. § 24.2-427(B) (cancellation of deceased or ineligible

registrants "known" to registrar), Va. Code Ann. § 24.2-427(31) through (C) (registrar conducts

efforts to identify ineligible registrants) and Va. Code Ann. § 24.2-428.1 (other obligations of

registrar to conduct list maintenance).

                                  FACTUAL BACKGROUND


       8.      Defendant has a federal obligation to maintain accurate and current voter rolls

which contain the names of only eligible voters residing in the City of Alexandria. Federal law

requires "local election officials [to] perform list maintenance with respectto the computerized

[state] list on a regular basis." 52 U.S.C. § 21083(a)(2)(A). Moreover, Section 8 of NVRA

requires Defendant to "conduct a general program that makes a reasonable effortto remove the

names of ineligible voters from the official lists of eligible voters by reason of - (A) the deathof

the registrant; or (B) a change in the residence of the registrant   " 52 U.S.C.

§ 20507(a)(4)(A)-(B). Local election officials such as the Defendant are specificallyobliged to

carry out these list maintenance duties and remove ineligible voters from the rolls pursuant to 52

U.S.C. § 20507(d)(3).

        9.     Section 8 of the NVRA also requires that Defendant shall "complete, not later

than 90 days prior to the date of a primary or general election for Federal office, any program the

purpose of which is to systematicallyremove the names of ineligible voters from the official lists
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 4 of 59 of 10
                                                                     PageID# 4




of eligible voters." 52 U.S.C. § 20507(c)(2)(A). Section 8 of the NVRA mandates that any such

list maintenance programs or activities "shall be uniform, nondiscriminatory, and incompliance

with the Voting Rights Act of 1965 (52 U.S.C. § 10301 et seq.)r 52 U.S.C. § 20507(b)(1).

        10.    Also pursuant to Section 8 of the NVRA, Defendant "shall maintain for at least 2

years and shall make available for public inspection... all records concerning the

implementation of programs and activities conducted for the purpose of ensuring the accuracy

and currency of official Hsts of eligible voters    " 52 U.S.C. § 20507(i)(l).

        11.    According to publicly available data disseminated by the United States Census

Bureau and the federal Election Assistance Commission, voter rolls maintained by the Defendant

for the City of Alexandria have contained at various times over the past few election cycles,

either more registrants than eligible voting-age citizens or an implausibly high number of

registrants.

        12.    Defendant is responsible for allowing these circumstances to occur and persist. By

failing to implement a program which takes reasonable steps to cure these circumstances.

Defendant has violated NVRA and other federal list maintenance statutes.

        13.    As an integral part of its public interest mission, Plaintiff VVA disseminates

informationabout compliance by state and local officials with federal election statutes, including

election integrity statutes. A central activity of VVA is to promote election integrity and

compliance with federal and state statutes which ensure the integrity of elections. VVA

additionally equips volunteers for involvement at every stage of the electoral process and

promotes legislative ideas that actively protect the rights of legitimate voters, regardless of their

political party affiliation or station in life. Defendant's violation of NVRA has impaired and will
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 5 of 69 of 10
                                                                     PageID# 5



impair VVA from carrying out this mission and thus VVA has itself has been harmed by

Defendant's noncompliance with the NVRA.

        14.    As a registered voter and a member of VVA who shares VVA's public interest

mission to protect election integrity, Plaintiff Norcross is also harmed by Defendant's

noncompliance with the NVRA. Defendant's failure to undertake reasonable efforts to remove

ineligible voters from the City of Alexandria's voter rolls places Plaintiff Norcross at risk of

dilution by the casting of a ballot by an ineligible registrant.

        15.    The failure of the Defendant to comply with its obligations under federal voter

registration laws has undermined the confidenceof Virginia's properly registered voters,

including Plaintiff Norcross, in the integrity of the voter registration rolls and, accordingly, has

undermined the integrity of elections held across the Commonwealth of Virginia.

        16.    On January 25, 2016, Plaintiff VVA, writing on behalf of VVA and its members

and supporters who are registered to vote in the Commonwealth of Virginia, sent a statutory

notice letter to Defendant notifying her that the City of Alexandria was in violation of federal

voter registration laws. The notice letter informed the Defendant that "your city is in apparent

violation of Section 8 of the National Voter Registration Act based on our research." The letter

explained that, "[b]ased on our comparison of publicly available information published by the

U.S. Census Bureau and the federal Election Assistance Commission, your city is failing to

comply with Section 8 of the NVRA." The letter, inter alia, stated: "[i]n short, your city has

more voters on the registration rolls than it has eligible living citizen voters."

        17.    One example of Defendant's failure to reasonably maintain the voter rolls, but not

the only example, is that Defendant undertakes absolutely no effort whatsoever to use data

available to the City of Alexandria Circuit Court Clerk obtained from jury excusal forms. This
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 6 of 79 of 10
                                                                     PageID# 6



data identifies numerous Alexandria residents who self-identify as non-citizens ornon-residents
ofthe City ofAlexandria. The data also identifies potentially obsolete mailing addresses of
registrants. Other counties in the Commonwealth have utilized circuit court clerk data to

implement a reasonable list maintenance program, but Defendant has not.

        18.     The January 25,2016 letter also sought a variety of publicly available information

which would tend to indicate whether or not the Defendant was in compliance with NVRA and

other federal laws. Among the data requested were current registration data, thenumbers of

voters purged pursuant to maintenance obligations, the number of notices sent to inactive voters,

the number of voters removed due to criminal conviction, and the most recent numberof

registered voters.

        19.    The January 25,2016 letter also requested that the Defendant make available for

public inspection all records concerning "the implementation of programs and activities

conducted for the purpose of ensuring the accuracy and currency" of official listsof eligible

voters, explainingthat the Defendant was required to make such records available under Section

8 of the NVRA. (quoting 52 U.S.C. § 20507(i)).

       20.     Defendant did not providethe information requested and refusedto meet to

discuss remedies.

       21.     The January 25, 2016 letteralso notified Defendant that a lawsuit maybe brought

against her to ensurecompliance with the requirements of federal voter registration laws.

(Exhibit A at 2.)

       22.     Plaintiff VVA has spent considerable time and financial resources in an effort to

improvevoter rolls in the City of Alexandria and across the Commonwealth, which have

contained more registrants thaneligible citizens who reside in the City of Alexandria.
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 7 of 89 of 10
                                                                     PageID# 7



        23.    As part of its mission, Plaintiff VVA audits Virginia's voter rolls to determine

that registered voters are entitled tovote based on the requirements ofthe Virginia Constitution.
        24.    Defendant's failure to take reasonable efforts to remove ineligible voters for the

registrations rolls in the City of Alexandria jfrustrate, impeded and harm the efforts ofVVA and
its members, including Plaintiff Norcross.

                                             COUNTI

               (Violation of the NVRA: Failure to Conduct List Maintenance)

       25.     Plaintiffs reallege paragraphs 1through 24 as if fully stated herein.

       26.     Defendant has failed to make reasonable efforts to conduct voter list maintenance

programs, in violation of Section 8 of NVRA, 52 U.S.C, § 20507 and 52 U.S.C.

§ 21083(a)(2)(A).

       27.     Plaintiffs have suffered an irreparable injury as a direct resultof Defendant's

violation of Section 8 of the NVRA and 52 U.S.C. § 21083(a)(2)(A). Defendant's failure to

comply with the NVRA has aggrieved Plaintiffs by impairing theiressential and core mission of

fostering compliance with federal election laws, promotion of election integrity and avoiding

vote dilution when ineligible voters participate in elections. Defendant's failure to comply with

theNVRA has caused the Plaintiffs pecuniary injury.

       28.     Plaintiff VVA, as well as its members and supporters in Virginia, including

PlaintiffNorcross, will continue to be injured by Defendant's violations of Section 8 of the

NVRA because confidence in the legitimacy of elections in Virginia will be undermined and

burden their right to vote unless and until Defendant isenjoined from continuing to violate the
law.


       29.    Plaintiffs have no adequate remedy at law.
     Case 1:20-cv-00708-CCC Document
Case 1:16-cv-00394-LMB-MSN  Document115-2
                                       FiledFiled 05/26/20
                                             04/07/16      Page
                                                        Page 8 of 99 of 10
                                                                     PageID# 8



                                            COUNT II


             (Violation of the NVRA: Failure to Produce Records and Data)

       30.     Plaintiffs reallege paragraphs 1 through 24 as if fully stated herein.

       31.     Defendant hasfailed to respond substantively to Plaintiffs' written request for

data and failed to provide records to Plaintiffconcerning Defendant's implementation of

programs andactivities for ensuring the accuracy and currency of official lists of eligible voters

for The City of Alexandria, in violation of Section 8 of the NVRA, 52U.S.C. § 20507(i). See,

Project Vote v. Long, 682 F.3d 331, 334-335 (4th Cir. Va. 2012) (The NVRA requires local

election officials to provide such data to the public). Defendant has placed conditions on her

compliance withSection 8 of theNVRA, telling Plaintiffs that she will take steps to provide this

information only after the Plaintiffs have sent her documents such as "charts."

       32.     Plaintiffs have suffered an irreparable informational injury as a directresultof

Defendant's violation of Section 8 of the NVRA because the Plaintiffs do not have the data and

records requested. The NVRA confers upon Plaintiffs a right to information, and by denying that

information to Plaintiffs, Defendant causeda concrete injury to Plaintiffs.

       33.     Plaintiffs will continue to be injured by Defendant's violations of Section 8 of the

NVRA unless and until Defendant is enjoined from continuing to violate the law.

       34.     Plaintiffs have no adequate remedy at law.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for a judgment:

       1.      Declaring that Defendant is in violation of Section 8 of the NVRA;
Case Case 1:20-cv-00708-CCC Document
     1:16-cv-00394-LMB-MSN  Document 15-2  Filed
                                     1 Filed     05/26/20
                                              04/07/16    Page
                                                        Page 9 of10 of 10
                                                                  9 PageID# 9



       2.      Orderingthe Defendant to implement reasonable and effective registration list

maintenance programs to cure failures to comply with Section 8 of the NVRA and ensure that

non-citizensand ineligible registrants are not on the Defendant's rolls;

       3.      Ordering the Defendant to substantively respond to Plaintiffs' written request for

records concerning her implementation of programs and activities to ensurethe accuracy and

currency of the City of Alexandria's voter registration list.

       4.      Ordering the Defendant to pay Plaintiffs' reasonable attorney's fees, including

litigationexpenses and costs, pursuant to 52 U.S.C. § 20510(c); and

       5.      Granting Plaintiffs' further relief that this Court deems just and proper, including

potential preliminary injunctive relief to ensurethat the 2016 Virginiastatewide electionis not

conducted in the City of Alexandria using voter rolls with ineligible registrants.



Dated: April 7,2016                    Respectfully submitted.

For the Plaintiffs Virginia Voter's Alliance and Davi;^qp(^s>f


                                              J.^nristian Adams (Va. Bar #42543)
                                                Joel H. Johnson*
                                              PUBLIC INTEREST LEGAL FOUNDATION
                                              209 W. Main Street
                                              Plainfield, IN 46168
                                              Tel: (317) 203-5599
                                              Fax: (888)815-5641
                                              adams@Dublicinterestlegal.org
                                              niohnson@publicinterestlegal.org
                                              * Pro Hac Vice applications to befiled
